Citation Nr: 0509954	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to January 
1980.  He also served in the South Carolina Army National 
Guard from September 1984 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In a November 2004 rating decision, the RO granted service 
connection for right knee and left ankle disabilities.  As 
this is considered a full grant of the benefits sought, these 
issues will not be further addressed by the Board.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

A review of the records reveals that the veteran is 
unemployed and he is receiving disability benefits for the 
disability on appeal.  Under the circumstances, any such 
medical records are pertinent to the current appeal.  In view 
of the foregoing and under the duty to assist, 38 C.F.R. 
§ 3.159, this case is remanded for the following action:

1.  Obtain records of the Social 
Security Administration. 

2.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




